Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “determining channel state information (CSI) feedback related information based on the first indication information, wherein the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein the determining CSI feedback related information based on the first indication information comprises determining at least one of the bit width of the CRI, or the bit meaning of the CRI based on the first indication information”.
 	Independent claim 7 requires “determining channel state information (CSI) feedback related information and receiving, based on the CSI feedback related information, CSI feedback from a terminal device, wherein the CSI feedback related information is related to the first indication information; the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein that the CSI feedback related information is related to the first indication information comprises at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information”.

 	Independent claim 19 requires “the processor is configured to determine channel state information (CSI) feedback related information and the receiver is configured to receive, based on the CSI feedback related information, CSI feedback from a terminal device, wherein the CSI feedback related information is related to the first indication information; the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein the CSI feedback related information is related to the first indication information comprises at least one of the bit width of the CRI, or the bit meaning of the CRI is related to the first indication information”.
 	The prior art of record (in particular, Wu et al (US 2020/0195328) (hereinafter Wu) does not disclose, with respect to claim 1, “determining channel state information (CSI) feedback related information based on the first indication information, wherein the CSI feedback related information comprises at least one of a bit width of a CSI reference signal (CSI-RS) resource indicator (CRI), a bit width of a rank indicator (RI), a bit meaning of a CRI, or a bit meaning of an RI, wherein the determining CSI feedback related information based on the first indication 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.